DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-9, 13-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Clemons (“A Patch Memory System For Image Processing and Computer Vision”, cited from IDS ) .
Regarding claim 2, Clemons teaches a system, comprising: 
a processing unit (Section I,  smart phones, automobiles, cameras, and augmented reality systems) configured to perform machine learning computations for images using a machine learning model and pixel values for the images( Section I, Image processing (IP) and computer vision (CV)), wherein the machine learning model is configured to process images having particular dimensions( Fig. 2, Tile); 
a storage medium (Section I,  smart phones, automobiles, cameras, and augmented reality systems) configured to store the pixel values for the images; and 
a memory address computation unit(Abstract, patch memory system) that includes one or more hardware processors configured to: 
receive image data for an image to be processed as input by the machine learning model( Image in Fig. 1, Fig. 2); 

determining an initial pixel coordinate of an initial pixel of the transformed version of the image ( i0  in equation (1); Section II B, base address); 
determining one or more memory addresses, in the storage medium, for storing one or more pixel values of the initial pixel based on an initial vertical coordinate and an initial horizontal coordinate of the initial pixel coordinate( equation (1)).; 
for each other pixel of the transformed version of the image: 
determining an updated pixel coordinate for the pixel based on a previous pixel coordinate of a previous pixel for which one or more memory addresses were determined and at least one of a vertical pixel stride or a horizontal pixel stride( Patch 0, Parch 1, Patch 2, Tile in Fig. 2); and                                                                                                                                               
determining one or more memory addresses, in the storage medium, for storing one or more pixel values of the pixel based on an updated vertical coordinate and an updated horizontal coordinate of the updated pixel coordinate( Patch 0, patch 1, Patch 2, Tile in Fig. 2); and 
output the memory address for each pixel value of each pixel of the transformed version of the image to the processing unit, wherein the processing unit uses each memory address to obtain the pixel value stored in memory at the memory address( Tensor in Fig. 2) and performs one or more machine learning computations using the obtained pixel value( Section V, image convolution).

Regarding claim 3,  Clemons teaches the system of claim 2, wherein the one or more hardware processors are further configured to: 
determine that dimensions of the image( Image in Fig. 2)do not match the particular dimensions of images(Tile0, Image in Fig. 2) that the machine learning model is configured to process; 


Regarding claim 4,  Clemons teaches the system of claim 2, wherein the one or more hardware processors are further configured to determine, based on the dimensions of the image and the particular dimensions, the horizontal pixel stride and the vertical pixel stride for the image( TABLE II, (x,y) stride) .

Regarding claim 5,  Clemons teaches the system of claim 4, wherein determining an updated pixel coordinate for the pixel based on a previous pixel coordinate of a previous pixel for which one memory addresses were determined and at least one of the vertical pixel stride or the horizontal pixel stride comprises at least one of (i) determining the updated vertical coordinate by adding the vertical pixel stride to a pervious vertical coordinate of the previous pixel coordinate or (ii) determining the updated horizontal coordinate by adding the horizontal pixel stride to a pervious horizontal coordinate of the previous pixel coordinate ( TABLE II, shift patch … using (x,) stride).

Regarding claim 6,  Clemons teaches the system of claim 4, wherein determining an updated pixel coordinate for the pixel based on a previous pixel coordinate of a previous pixel for which one memory addresses  were determined and at least one of the vertical pixel stride or the horizontal pixel stride comprises: 
determining the updated horizontal coordinate for each iteration of a first loop used to traverse a horizontal dimension of the image by adding the horizontal pixel stride to the previous horizontal A, Patch Shift engine, traversal of patches and tensors through the image space by manipulating their origins), ; and 
determining the updated vertical coordinate for each iteration of a second loop used to traverse a vertical dimension of the image by adding the vertical pixel stride to the previous vertical coordinate after each iteration of the second loop( Section IV A, Patch Shift engine, traversal of patches and tensors through the image space by manipulating their origins).

Regarding claim 7,  Clemons teaches the system of claim 4, wherein the determined memory address for each pixel coordinate corresponds to a location in the storage medium for storing a pixel value for a nearest neighbor pixel for the pixel coordinate( Section III. PATCH MEMORY SYSTEM)	, and wherein the pixel value at each nearest neighbor pixel is used by the processing unit as an input to the machine learning model( (b) in Fig. 7).

Regarding claim 8,  Clemons teaches the system of claim 4, wherein determining one or more memory addresses, in the storage medium, for storing one or more pixel values of the pixel based on an updated vertical coordinate and an updated horizontal coordinate of the updated pixel coordinate comprises: 
determining a first partial address value based on a product of the updated horizontal coordinate and a first dimension multiplier(x in equation (1)); 
determining a second partial address value based on a product of the updated vertical coordinate and a second dimension multiplier(y in equation (1)); and 
determining a memory address for the updated pixel coordinate by determining a sum of the first partial address value and the second partial address value(equation (1)).


Claims 13-20 recite the method steps performed by the system of claim 2-9, thus are also rejected.
Claim 21 recites the apparatus implementing the system of claim 2-9, thus is also rejected.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11-12 are also objected to since they recite the limitations in claim 10.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661